F HLED 14

, RAR 2
1

Case 4:20-cv-00514-MW-MAF Document 17 Filed 03/26/21 Page 1 of 7

DG FLED TL

SP LPHEISS

idl

 

(i).

Oo Auauct 29% 2619 Cobre kes Miler
Lrent Wool. Dothane Menguart.'

 

(a)

()
(Wo)

WA) jx

He) Wis Was GWolebon 0 mu Wee

TX Am Not Conplaint 0g About the Scheclub

lark “boy inet ge Q Understand 0g. 06-Ahe. hat hoy
Shedule’ .

neon Or. Micheal Deaner, (us 1) Reackan Fee

Vike ne GSas Avoi i ng Me on the Tssue.

1 Kxnssteacl 06 MMe Deaner Tate: ne to ore. he Seat

Gartterlomerl- Co-Worker to gave Me~his
Loafer mmodtian Gad Some Safer work “Va Udcs Cay
SossodiAn be Olawd ta his ands.

| rv Miches| Decwer QOFuse, BOK CLOrarnun, Sian Lach

me GS Go cen dlouee

\ CT. + Michoo\_ Deore! Shak gd) to ane Aho | he Les

Avs oH AD \ede Abe OWoee Gad. Chick Revatelia
Buckhead bE EBS Secu My Saban LO

[AQwXconuitie FL. Relate An mR Douek. oA Conceraiing
Nog. Solo - :

LT. M\rcheo\) Dear Skat hol be Weng

No Cogn onuni ca. Willa oe 19 Row Ooaacer.

ON SGebhenber WO, 20\9. 56 Tush Aeerved. GA Pest
Seoke Aw LET. M; Kece| Deaner ab Bao analy
lebo Qon Gad Ask Inia Were he Yhe Ryacning
OM Qawisors

- Miche \ Deemer “Slabs” Hed “tye! L fh toas

 
a
t
5,

Case 4:20-cv-00514-MW-MAF Document 17 Filed 03/26/21 Page 2 of 7

 

(1a)
(3)
ld ec
_ is)

AU

(47)

 

(i)

(49)

ss

TC LOtSs Un deca bal

he da because

Doo CF Oy lnussinesS Ladle

Wye SS Woe ck

Aeler thal slabment 2 asked For Q Mcident

Legorks

(Ev. “Desrec ‘Sloba! Tin dot Going te oi ye,

You One God be hatred And Loathod Lodi.

CT. Micheal Decree, Robur rd 5 Minute Lake Cnel

Ordered. eto eto ere nny Duty Beit

he chiee

Seaver Phone. ( Prrotel bs Pyuck head). When he Laks

Order: m4 ee totake OFF 104 Duby Rei

» Pyd Urals Lohen Or vorteile, Bucklyad SOoke Out

Gnd shold) do Lihat lor Neamr Said om Seeator

Done.

Tr Praceecdk A te Osh more Os nklla Ruckhead(Chiee)
WOas ed ast Bred.

ts. Prnielia urckhead “loka! OY) SOeq ker

Dinnee_ No op \nome God “Ee wWi\\ Car Ws

Negcet aca [hous Wad Rasce AL Ond CATs.

Rvinielia Busdchead Came’ ank"clated | br

Nearer Didhot LOeol Oreo Te Jace baci bo

Lo ork |

Gad she. Snes. Ruck bead Sends buy bis Decisinon

Te Ast mes ©. Bucthvad +o Come Crom Dacksenvivle,

hp cess re S Buchon he fore Sle_ nate Vnis Decisien

AO Ric me.

 

 

 

 

 

 

 

 
as

Case 4:20-cv-00514-MW-MAF Document 17. Filed 03/26/21 Page 3 of 7

Foc Susust IS, ISG = eit like To LUS
disert mn, DedeQ aga. ‘ash 1 YEE Wey Suck

AS Scheduling, Commun: Cah'o) Code, Reales
Gnd Eth es oe the Sesh.
fo O-her Erp | See Umi +reapd Is fe this
Which Was Qu men <xicept MYySelE A Blau
Feral .

Ko.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00514-MW-MAF Document 17 Filed 03/26/21 Page 4 of 7

 

oo Atuauct 29% 26) G £ Carel Miler
eo Wool. DRothang Menguart..

 

LL Am Not Conlaincc About the Schedub
loud Ae pingyte eck Q_Uneckr band: 04 OF Nhe. halide
Shedule’, |

anon OO. Wicheal Dearne. (s.) T_) Reacher _ Fee \

Vive \ne GSGS. -Pivoi. a no, Mean -the wssue.

 

 

. |
3 Toscead 6€ Mr. Deaner VON ny toe. he. Leot

()
(\o)

WW) jv.

Govitelomerl- Co-UWdarker 4 Qave. Me “nis
Lofor conten Gad Some OG wak “Who Urcs Coy _
SWoowadarn be Olacwd ta his hoods.

ET. thiches\ Decwes QoFuse, 0oy, USramuta Cachan, LACH
Mme GS Go cen lone

CT. Nichoas Deore! ishakd Do ee “hol be Coas

Av HAO \e Khe Dower Qo. Chiekt Veinteliq
Buc kheod oF EBS Secuc yy Saban VO

ie) Wis Wes GNioledben oF my \iepa Q: aibvks

 

[Aaexconuitig Fl. Relake Ao me, quia om 54 Concerns NG
Dane 3 Sabo. J

JER. echo Deane She La! Hoot be Qe cue

No Caen cauni cake Willa oe ta Row Onaacer.
ON DeHhember 10, 20\%. =F ust Occ: ver Gr Post
Sooke Aw LET. M: Kec Deaner ab Dep cok mney
lebo Acrn, Gad Ask nian Were be Mae Myaraiagy
are

0
- Micheal Deemer “cloke Poa “nel L fh toes

 
Case 4:20-cv-00514-MW-MAF Document 17 Filed 03/26/21 Page 5 of 7

 

 

Dooce Cy lnussiness Ldlod he dn because.
eS Mine. ik.

(a) Deke that slhabment 1 asked for a Meident
Re port.
(3) (ET. Dear “Sloka” Tin Not Gong “te Gh ye.

Nou One God ba. hurred Bad Loatfodd od,
04 ie CT Wicket Necwr Rofuced 5 Minute Labr Crd
nde Met ele cre mney Dub, Der
G5) Er Loess Un dene 8 thal: he bad = be chiee on
___ [Seater phone ( Princeila Ruckhead ). When he Lats
___ Acdes. m ee to take OFF m4 Dury Ber.
NG Prd Heals When Orinkila Bucklyad Spoke dul
Cndislald)) do Luba bor. Seamer Said on Speoter
D\none«
G4) fc Praceece & te Ose mre. 2 takilo Buckhead ch ee)
Hoes 3 ed ca Bred
(18) Nts. Or ndetic ‘Buckhead “Neholed! a SOeaker
Dine No Op ‘nome Gnd TC wail Con) te
(\9 ) egcot ade (2) b Yyuses Sid Qastedl 6 Gad on NS. _
de ea Budkkhead Came ¢ ond! Sloded) | Ce
Deaner Die dhok LWant Me te-lun bec bo
Work _
(p) Bod she Ons. Ruck bed. S\onds poy bis Decieino._
Ee Ase mes ©. Buchyad +o Come, cron Dackeonvive,
Ap Geess sre SBuchon hefire She mate Yhis Decistan
PO ice me,

 

 

 

 

 

 

 

 

 

 

 
AZ

Case 4:20-cv-00514-MW-MAF Document 17 Filed 03/26/21 Page 6 of 7

Meme Qucust IS, 9G a teil like FT UUs

discrs on Redked Ga ask +9 ery Wey Suck
AS Sethe duliiog, Com mun, Cahn. Code, Lufes
ond EAN es oe he Sob.

No Ofer Eonp| Syee, USA tecoped 1s fe this
Which Was Cu men except myselF Qh Bleck
Fernale .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00514-MW-MAF Documen t 17 Filed 03/26/21 Pages fT (>
| pee :
ae
LP oO
7.
ieee e — -
tg
CA) “U
p
—%

 

 

—

   
 

SCE IZED CB CLM LEY an ‘# ONTIOVYL

NONE St

loee SC \Ay VssoO\\O)

es ORY AY (MI

  

1S SHVOYN J)

Eads ‘OL
anoo 9 Loiwistans
